Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear displace as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it should be a single paragraph on a clean sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, Applicants recite a linear displacer, however, it is unclear what constitutes the linear displacer?

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 11, Applicants set forth thickness of donor material on the substrate and this does not further structurally limit the coating system of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: blade position maintainer in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The blade position maintainer invokes the provisions of 35 U.S.C. 112(f) and the blade position maintainer has been interpreted to be a force sensor (150) in accordance with the disclosure (see page 4, lines 16-18 and page 10) or any art recognized equivalent force detection/monitor structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

                                        Established State of the Art
It is well established in the art of coating/recoating with additive manufacturing products to utilize resin material with laser [0086] including use of a transparent portion as evidenced by Myerberg et al [0135].  

Claims 1-7, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US2006/0078674) in view of Redding et al (US2018/0200791).
Ohara provides a method for coating of a coating material on a substrate  (i.e., sheet) having a straight surface portion the method comprising the steps of providing a layer thickness uniformizing blade (160) pivotably mounted onto a linearly displaceable blade support (slide member 140, see abstract) about a pivot axis, the blade having a straight edge, initially positioning the linearly displaceable blade support relative to the substrate such that he straight edge lies coplanar with the straight surface portion lies along a blade engagement axis which is perpendicular to the pivot axis (i.e., the straight surface potion of the blade 160 appears to lie along a blade engagement axis defined by the axis that is perpendicular to the pivot axis, thereafter locking the layer thickness uniformizing blade against pivotable movement [0037] relative to the linearly displaceable blade support about the pivot axis, thereafter reposition the linearly displaceable blade support and the layer thickness uniformizing blade about a linear displacement axis which is perpendicular to the blade engagement axis and perpendicular to the pivot axis to a position at which the straight edge is separated from the straight surface portion of the substrate by a separation distance [0016-0019, 0035-0037, 0039, 0040], which is uniform along the straight edge of the layer thickness uniformizing blade; applying coating material to the substrate, providing mutual displacement between the layer thickness uniformizing blade and the substrate along an axis parallel the pivot axis thereby to reduce thickness of the initial layer of the coating material and maintain separation distance.  Ohara is silent concerning the use of this pivotable blade arrangement with coating of donor material (i.e., read as any material to be deposited) on a laser radiation transparent substrate.  However, Redding recognizes use of a pivotable blade arrangement [0017] with donor material (i.e., particulate based) on a substrate used with laser radiation transmission [0041] in coating/recoating with additive manufacturing products.  In light of the teachings of Redding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the Ohara pivotable blade arrangement with suitable [donor] material with a laser radiation transparent substrate for purposes of coating/recoating with additive manufacturing products.  
Regarding claim 2, the sequential repetition and reposition of the displacement steps to enhance uniformity in coating would be within the purview of one skilled in the art.
Regarding claim 3, the routineer in the art would readily appreciate adjusting the height of the blade using the micrometer (see abstract of Ohara) to effect a desired thickness of coating. 
Regarding claim 4, even though Ohara is silent concerning initial positioning of the blade based on measured force, Redding recognizes use of sensing force and the displacement of the [pivotable] blade so that the blade is not broken/damaged as evidenced by [0016-0017, 0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide initial positioning of the blade based on measured force in the Ohara method in order to prevent the blade from being broken/damaged.
Regarding claims 5 and 6, Ohara is silent concerning initial positioning of the blade including lowering thereof such that a portion of said straight edge of the blade touches the substrate as it is free to pivot about the pivot axis.  However, this would be construed to the routineer in the art to be a step of adaptation of the blade to its desired working position on the substrate.  
Regarding claim 7, Ohara is silent concerning initial positioning of the blade including lowering thereof such that a portion of said straight edge of the blade touches the substrate at desired pressure as it is free to pivot about the pivot axis.  However, this would be construed to the routineer in the art to be a step of adaptation of the blade to its desired working position on the substrate in order to prevent the blade from being broken/damaged.
Regarding claim 9, the repositioning of the blade when it is fixed and not free to pivot would be within the level of one skilled in the art for the purpose of adjustment of the blade and locking thereof for its desired working position on the substrate.  
 Regarding claim 10, Ohara provides a coating system comprising a material applicator (not shown) for applying material to a substrate; a multi-pass precision material thickness determiner for providing desired thickness of material comprising a sliding element (14); a blade (160) lockably pivotably mounted to the sliding element about a pivot axis (axis of the locking screw 180), the blade (160) having a straight edge; and a micrometer (170) or blade positioning retainer able to maintaining the straight edge at a desired separation distance from the substrate the separation distance being uniform or even along the straight edge of the blade (160).  Ohara  is silent concerning the use of this pivotable blade arrangement with coating of donor material (i.e., read as any material to be deposited) on a laser radiation transparent substrate.  However, Redding recognizes use of a pivotable blade arrangement [0017] with donor material (i.e., particulate based) on a substrate used with laser radiation transmission [0041] in coating/recoating with additive manufacturing products.  In light of the teachings of Redding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the Ohara pivotable blade arrangement with suitable [donor] material with a laser radiation transparent substrate for purposes of coating/recoating with additive manufacturing products.  

Regarding claim 11, Ohara provides for adjusting the height of the blade (160) with the micrometer (170) to set the desired thickness in units of 1/1000 mm [0042] such that to provide for a suitable thickness in micron range would be within the level of one skilled in the art.
Regarding claim 12, Ohara provides the sliding element (140) linearly displaceable perpendicular to the pivot axis as evidenced by Fig. 1.  
Regarding claim 15, even though Ohara is silent concerning use of a force sensor for  positioning of the blade.  Redding recognizes use of sensing force (via force sensor) and the displacement of the [pivotable] blade so that the blade is not broken/damaged as evidenced by [0016-0017, 0031].  In light of teachings of Redding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide positioning of the blade based on measured force via force sensor in the Ohara system in order to prevent the blade from being broken/damaged.
Regarding claim 16, Ohara appears to provide for a sliding mechanism or linear shifter to displace sliding element (140). 

Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US2006/0078674) in view of Redding et al (US2018/0200791) as applied to claims 1 and 10 and further in view of KR20110007336 (hereinafter referred to as KR ‘336).
The teachings of Ohara and Redding have been mentioned above.  There is no discussion of use of an electromagnet to lock the blade into position. However, KR ‘336 provides a donor substrate assembly with use of at least one electromagnet (198) on an underside to provide removable engagement between a module (150) and donor substrate assembly (100, see Figs. 2-3).  This would solve the problem of fixing of the blade.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide use of at least one electromagnet mounted to the linearly shiftable blade support attracting to a locking arm fixed to the blade as a technique to non-permanently fix parts together in the process.  
Regarding claims 13 and 14, Ohara and Redding are silent concerning the system including at least one electromagnet to lock the blade into position.  However, KR ‘336 provides a donor substrate assembly with use of at least one electromagnet (198) on an underside to provide removable engagement between a module (150) and donor substrate assembly (100, see Figs. 2-3).  This would solve the problem of fixing of the blade.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide use of at least one electromagnet mounted to the linearly shiftable blade support of the system as defined by the combination above in order to non-permanently fix parts together.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth the state of the art with respect to a vibratory blade for treatment of coating on a substrate used with laser:  Herrmann (DE4325573).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/19/2022